NO. 07-02-0215-CR
                                  NO. 07-02-0216-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                    JUNE 17, 2002

                         ______________________________


                     TYRONE COLEMAN HARRIS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

         NOS. 44,588-B, 44,587-B; HONORABLE JOHN B. BOARD, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Tyrone Coleman Harris filed pro se notices of appeal from his convictions

in the referenced matters. He has now filed a pro se motion in which he asks the court to

dismiss his appeals. Because appellant has complied with Rule 42.2(a) of the Rules of

Appellate Procedure, we hereby grant his motions to dismiss.
      Since this is a voluntary request for dismissal, no motions for rehearing will be

entertained, and our mandates will issue forthwith.



                                               John T. Boyd
                                                Chief Justice

Do not publish.




                                           2